  Case 19-12994-BFK                     Doc 6 Filed 09/12/19 Entered 09/13/19 00:26:11                                   Desc Imaged
                                             Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Gbeku Gregory Wright                                              Social Security number or ITIN        xxx−xx−6627
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 9/9/19
Case number:          19−12994−BFK


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Gbeku Gregory Wright

2.     All other names used in the
       last 8 years

3.     Address                               5856 Riverside Drive
                                             Woodbridge, VA 22193

4.     Debtor's attorney                     Tenecia Pitts Reid                                     Contact phone 703−393−1000
       Name and address                      Law Office of Tenecia P. Reid, PLLC                    Email: reid@tpreidlaw.com
                                             9214 Center Street
                                             Third Floor
                                             Manassas, VA 20110

5.     Bankruptcy trustee                    Donald F. King                                         Contact phone (703) 218−2100
       Name and address                      1775 Wiehle Avenue, Suite 400                          Email: Kingtrustee@ofplaw.com
                                             Reston, VA 20190
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 19-12994-BFK                      Doc 6 Filed 09/12/19 Entered 09/13/19 00:26:11                                  Desc Imaged
                                              Certificate of Notice Page 2 of 5
Debtor Gbeku Gregory Wright                                                                                   Case number 19−12994−BFK


6. Bankruptcy clerk's office                     200 South Washington Street                            For the Court:
                                                 Alexandria, VA 22314
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: September 10, 2019
    www.pacer.gov.                         Contact phone 703−258−1200
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          October 17, 2019 at 10:00 AM                           Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         1725 Duke Street, Suite 520,
    questioned under oath. In a joint case,                                                             Alexandria, VA 22314
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: December 16,
                                               to challenge whether certain debts are                   2019
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
  Case 19-12994-BFK                   Doc 6 Filed 09/12/19 Entered 09/13/19 00:26:11                                      Desc Imaged
                                           Certificate of Notice Page 3 of 5
Debtor Gbeku Gregory Wright                                                                                    Case number 19−12994−BFK


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of December 16, 2013, for payment of fees and services.
    Alexandria Case and                Payment may be made by non−debtor's check, money order, cashier's check made payable
    Adversary Filing and               to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's credit card.
    Miscellaneous Requests
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline            page 3
       Case 19-12994-BFK               Doc 6 Filed 09/12/19 Entered 09/13/19 00:26:11                               Desc Imaged
                                            Certificate of Notice Page 4 of 5
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-12994-BFK
Gbeku Gregory Wright                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: douglasse                    Page 1 of 2                          Date Rcvd: Sep 10, 2019
                                      Form ID: 309A                      Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 12, 2019.
db             +Gbeku Gregory Wright,    5856 Riverside Drive,    Woodbridge, VA 22193-3748
15014268       +A&D Heating and Cooling,     7666 Old Battle Grove Road,    Baltimore, MD 21222-3507
15014269        Alliance Laundry Systems,     P.O. Box 203801,   Dallas, TX 75320-3801
15014270        Baltimore Gas and Electric Co.,     P.O. Box 13070,    Philadelphia, PA 19101-3070
15014275        Brock & Scott, PLLC,    3815 Forestgate Drive,    Winston Salem, NC 27103-0000
15014276       +Brock & Scott, PLLC,    1315 Westbrook Plaza Drive,     Winston Salem, NC 27103-1357
15014278       +Comcast,    P.O. Box 650543,    Dallas, TX 75265-0543
15014279       +David Kerivn Architecture, Inc,     1101 Saint Paul Street,    Apt. 2003,
                 Baltimore, MD 21202-2671
15014283       +FBCS, Inc.,    330 S. Warminster Road,    Suite 353,    Hatboro, PA 19040-3433
15014286       +JWA Consulting LLC,    6 Ashlee Court,    New Freedom, PA 17349-8669
15014290       +S.M. Mechanical, LLC,    115 Orsburn Drive,    Joppa, MD 21085-3031
15014292        Skarda & Associates, Inc.,     2439 M/ Charles Street,    Baltimore, MD 21218-0000

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: reid@tpreidlaw.com Sep 11 2019 03:44:38       Tenecia Pitts Reid,
                 Law Office of Tenecia P. Reid, PLLC,    9214 Center Street,    Third Floor,
                 Manassas, VA 20110
tr             +EDI: BDFKING Sep 11 2019 07:24:00      Donald F. King,    1775 Wiehle Avenue, Suite 400,
                 Reston, VA 20190-5159
15014272        E-mail/Text: bankruptcy@bbandt.com Sep 11 2019 03:49:03       BB&T,    P.O. Box 1847,
                 Wilson, NC 27894-0000
15014271        E-mail/Text: bankruptcy@bbandt.com Sep 11 2019 03:49:03       BB&T,    P.O. Box 2306,
                 Wilson, NC 27894-0000
15014273        E-mail/Text: bankruptcy@bbandt.com Sep 11 2019 03:49:03       BB&T Bankruptcy Department,
                 P.O. Box 1847,   Wilson, NC 27894-1847
15014277        EDI: CAPITALONE.COM Sep 11 2019 07:24:00      Capital One Bank,     15000 Capital One Drive,
                 Richmond, VA 23238-0000
15014281        EDI: DISCOVER.COM Sep 11 2019 07:24:00      Discover Financial Services,     P.O. Box 15316,
                 Wilmington, DE 19850-0000
15014282       +E-mail/Text: collectionsdepartment@esfcu.org Sep 11 2019 03:48:53        Educational Systems FCU,
                 7500 Greenway Center Drive,    Greenbelt, MD 20770-3502
15014284       +E-mail/Text: bankruptcy@firstpointcollectionresources.com Sep 11 2019 03:49:49
                 FirstPoint Collection Resource,    225 Commerce Place,    P.O. Box 26140,
                 Greensboro, NC 27402-6140
15014285        EDI: IIC9.COM Sep 11 2019 07:24:00      I.C. System,    444 Highway 96 East,    P.O. Box 64378,
                 Saint Paul, MN 55164-0378
15014280        EDI: IRS.COM Sep 11 2019 07:24:00      Department of Treasury,    Internal Revenue Service,
                 Austin, TX 73301-0025
15014287       +E-mail/Text: bknotices@mbandw.com Sep 11 2019 03:49:41       McCarthy, Burgess & Wolff,
                 26000 Cannon Road,    Bedford, OH 44146-1807
15014288       +E-mail/Text: Bankruptcies@nragroup.com Sep 11 2019 03:50:31       National Recovery Agency,
                 2491 Paxton Street,    Harrisburg, PA 17111-1036
15014291       +EDI: SEARS.COM Sep 11 2019 07:24:00      Sears/CBNA,    P.O. Box 6283,
                 Sioux Falls, SD 57117-6283
15014293       +EDI: STFM.COM Sep 11 2019 07:24:00      State Farm Bank,    P.O. Box 2328,
                 Bloomington, IL 61702-2328
15014289       +E-mail/Text: Bankruptcy_General@pepco.com Sep 11 2019 03:49:21        pepco,   P.O. Box 13608,
                 Philadelphia, PA 19101-3608
15014294        EDI: COMCASTCBLCENT Sep 11 2019 07:24:00      xfinity,    P.O. Box 21428,
                 Saint Paul, MN 55121-0428
                                                                                               TOTAL: 17

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15014274*        +BB&T Bankruptcy Department,   P.O. Box 1847,   Wilson, NC 27894-1847
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 12, 2019                                            Signature: /s/Joseph Speetjens
     Case 19-12994-BFK         Doc 6 Filed 09/12/19 Entered 09/13/19 00:26:11              Desc Imaged
                                    Certificate of Notice Page 5 of 5


District/off: 0422-9         User: douglasse             Page 2 of 2                   Date Rcvd: Sep 10, 2019
                             Form ID: 309A               Total Noticed: 29

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 10, 2019 at the address(es) listed below:
              Donald F. King   Kingtrustee@ofplaw.com, va50@ecfcbis.com
              John P. Fitzgerald, III   ustpregion04.ax.ecf@usdoj.gov
              Tenecia Pitts Reid   on behalf of Debtor Gbeku Gregory Wright reid@tpreidlaw.com,
               reidtr87332@notify.bestcase.com
                                                                                            TOTAL: 3
